Citation Nr: 0911468	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-04 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.


FINDING OF FACT

The Veteran does not have hearing loss that is attributable 
to his active military service.


CONCLUSION OF LAW

The Veteran does not have hearing loss that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a February 2006 notice letter, 
the RO notified the Veteran of the information and evidence 
needed to substantiate his claim of service connection.  By a 
March 2006 notice letter, the RO provided the Veteran with 
the general criteria for assigning disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

The Board also finds that the February 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
asked the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his claimed 
disability.  Consequently, a remand of the service connection 
issue for further notification of how to substantiate the 
claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
have been obtained and associated with the claims file, as 
have treatment records from the United States Naval Hospital 
in Philadelphia, Pennsylvania.  The RO obtained treatment 
records from the VA Medical Center (VAMC) in San Diego, 
California, and the associated outpatient clinics.  
Additionally, in March 2006, the Veteran was provided a VA 
examination in connection with his claim, the report of which 
is of record.  Furthermore, the Veteran was afforded a 
hearing before the RO in May 2007 and a hearing before the 
Board in January 2009, the transcripts of which are also of 
record.

The Veteran identified several post-service places of 
employment that may have administered hearing tests in the 
course of employment.  Sufficient information to make a 
record request was only provided for the North Island Naval 
Air Station (NAS) in San Diego, California.  The facility 
indicated that a record request should be made to the 
civilian records division of the National Personnel Records 
Center (NPRC).  However, the NPRC indicated that the 
Veteran's medical folder was not available.  The Veteran was 
notified of the unavailability of the records.  Nevertheless, 
the Veteran was able to obtain and submit one medical record 
from the facility dated in February 1965.  

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In addition, certain 
chronic diseases, such as sensorineural hearing loss, may be 
presumed to have been incurred during service if the disease 
becomes manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

The Veteran asserts that he has hearing loss as the result of 
his active military service.  Specifically, he states that he 
was exposed to a significant amount of loud noises, primarily 
while performing his duties as a radar operator during World 
War II.  The Veteran states that he was stationed near anti-
aircraft guns in North Africa.  The guns were regularly fired 
and he had no ear protection.  He also states that he was 
exposed to loud machine gun fire, both during basic military 
training and when he had duties as a military policeman 
stateside.  The Veteran believes that the in-service noise 
exposure caused hearing loss.  Thus, he contends that service 
connection is warranted.

Post-service medical records document that the Veteran 
currently has hearing loss.  Treatment records from the San 
Diego VAMC first document a diagnosis of sensorineural 
hearing loss in both ears in November 2001.  In March 2006, 
the Veteran underwent VA audiological examination.  The 
examiner provided a diagnosis of sensorineural hearing loss 
in both ears and audiometric testing reflected impaired 
hearing for VA purposes.  See 38 C.F.R. § 3.385.  Thus, a 
current disability of hearing loss is shown by the evidence.

A review of the Veteran's service treatment records is 
negative for complaints of or treatment for hearing loss.  
There is no diagnosis of hearing loss in the service records.  
The hearing portion of the Veteran's entrance and separation 
examinations were normal on whispered voice testing.  No 
related defects were noted on either examination.

In addition, there is no explicit documentation of loud noise 
exposure in the service records.  Even so, the service 
records show that the Veteran was stationed for six months in 
a combat area as a radar operator.  He participated in the 
Tunisian campaign during World War II.  The Veteran's 
seemingly credible testimony regarding in-service noise 
exposure is consistent with the circumstances of his service.  
Given this information, the Board finds that the Veteran 
likely served in the vicinity of loud noises produced by 
anti-aircraft gun fire.

The absence of in-service evidence of hearing loss is not 
fatal to a claim for service connection.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  Hensley 
v. Brown, 5 Vet. App. 155, 159 (1993).  

In conjunction with the March 2006 examination, the VA 
examiner provided a medical nexus opinion for hearing loss.  
The examiner noted the Veteran's in-service noise exposure 
from being in the vicinity of anti-aircraft gun fire.  The 
examiner gave the opinion that the Veteran's bilateral 
hearing loss is less likely as not caused by or a result of 
his military service.  The examiner reasoned that there were 
no audiological findings or reports of hearing loss or 
tinnitus in the claims file.  No other medical professional 
has commented on any link between the Veteran's current 
hearing loss and his military service.  The Veteran stated 
that a private audiologist told him over the phone that there 
was no way VA could determine that his hearing loss was not 
related to service.  On the contrary, the Board finds that VA 
examiner is competent to provide an opinion in that regard, 
particularly after examining the Veteran and reviewing the 
information and evidence in the claim file.

Despite the VA examiner's opinion, the Veteran nevertheless 
contends that his hearing loss is related to service.  He 
maintains that the military's whispered voice test was not an 
accurate testing method for hearing loss and that he in fact 
had hearing loss in service and has had hearing loss since 
that time.  Even if the whispered voice test was not 
accurate, such a fact does not provide any probative evidence 
that the Veteran had hearing loss in service or that his 
current hearing loss is attributable to service.  More 
importantly, treatment records from the Philadelphia Naval 
Hospital and C.B.W., M.D., dated in 1950, do not support the 
Veteran's assertions that he had hearing loss since his time 
in service.  The Veteran was hospitalized from July 1950 to 
September 1950 for neurological observation after 
experiencing dizzy spells.  During that time, his ears were 
examined and they were normal.  No reference was made to 
hearing loss.  Additionally, in October 1950, Dr. C.B.W. 
provided a certificate of attending physician.  He stated 
that he treated the Veteran from November 1946 to February 
1950 for dizziness.  Significantly, Dr. C.B.W. stated that 
the Veteran had no ringing in the ears or loss of hearing or 
other signs suggesting Meniere's disease.  Moreover, a 
February 1965 medical qualification placement record from the 
North Island NAS reflects that the Veteran had full capacity 
for meeting the "hearing" requirements.  Additionally, a 
box labeled "this person should use [a] properly fitted 
hearing aid" was not checked by the examining physician.  
Given the information and evidence contained in the records 
from the Philadelphia Naval Hospital, Dr. C.B.W., and the 
North Island NAS, the Board does find that the Veteran's 
statements of continual hearing loss since military service 
are supported by the record.

Based on the March 2006 VA examination report, the Board 
finds that the Veteran does not have hearing loss that is 
attributable to his active military service.  The information 
and evidence of record establishes the existence of a current 
disability and the likelihood of in-service noise exposure.  
However, the competent medical evidence does not show that 
the current disability is linked to the in-service noise 
exposure.  The VA examiner's opinion is clear, has support in 
the record, and was provided after a review of the claims 
file.  Consequently, service connection for hearing loss is 
not warranted.

Additionally, the Board notes that there is no objective 
evidence that sensorineural hearing loss manifested itself to 
a compensable degree within one year of the Veteran's 
separation from military service.  Dr. C.B.W's report 
reflects no loss of hearing in November 1946 or for the 
several years of treatment following that time.  
Additionally, a diagnosis of sensorineural hearing loss was 
first documented in November 2001, which was over 50 years 
after service.  Thus, service connection is not warranted for 
hearing loss on a presumptive basis.  See 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board has considered the Veteran's written contentions 
and hearing testimony with regard to his claim of service 
connection.  Although the Veteran believes that his hearing 
loss is related to his time in service, as a lay person 
without the appropriate medical training or expertise, he is 
not competent to provide a probative opinion on a medical 
matter-such as the etiology of a current disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the claim 
of service connection for hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim of service connection, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for hearing loss is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


